        Case: 1:20-cv-00705 Document #: 8 Filed: 02/03/20 Page 1 of 1 PageID #:16




                                 UNITED STATES DISTRICT COURT
                                       Northern District of Illinois
                                       219 South Dearborn Street
                                         Chicago, Illinois 60604

Thomas G. Bruton                                                                   312-435-5670
Clerk



Date: 2/3/20                                             Case Number: 20CV705

Case Title: Reiken v. Harris & Harris, Ltd.              Judge: Wood


              DOCUMENT REMOVED DUE TO REASON(S) CHECKED BELOW


✔         Document entered in error.

         Document withdrawn or removed per court order of

         Incorrect document linked.

         Other:

         Removed per IOP30(b).




                                                         Thomas G. Bruton, Clerk

                                                         By: /s/ C. Chambers
                                                            Deputy Clerk




Rev. 11/29/2016
